Exhibit 21.1 Subsidiaries of Imperva, Inc. Name of Subsidiary* Jurisdiction of Incorporation Imperva Australia Pty Ltd Australia Imperva Canada ULC Canada Incapsula, Inc. Delaware Imperva FZ-LLC Dubai - UAE Imperva France SARL France Imperva Ltd. Israel Incapsula, Ltd. Israel SkyFence Networks Ltd. Israel Imperva Italy SRL Italy Imperva Japan K.K. Japan Imperva S. De R.L. de C.V. Mexico Imperva Singapore Pte. Ltd. Singapore Imperva B.V. The Netherlands Imperva UK Ltd United Kingdom * Each of the subsidiaries listed conducts business under the same name.
